COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00411-CR


TIMOTHY EVANS REYNOLDS, SR.                                             APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Timothy Evans Reynolds, Sr. attempts to appeal from his

conviction on his plea of guilty to felony DWI. The trial court’s certification states

that this “is a plea-bargain case, and the defendant has NO right of appeal” and

“the defendant has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2).

On September 21, 2011, we notified Reynolds that this appeal would be

dismissed unless he or any party desiring to continue the appeal filed a response

      1
       See Tex. R. App. P. 47.4.
on or before October 3, 2011, showing grounds for continuing the appeal.

Reynolds filed a response, but it does not show grounds for continuing the

appeal. Therefore, in accordance with the trial court’s certification, we dismiss

this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 13, 2011




                                        2